                                                                   Littler Mendelson, PC
                                                                   900 Third Avenue
                                                                   New York, NY 10022.3298




                                                                   Nina Massen
                                                                   212.471-4448 direct
                                                                   212.583.9600 main
                                                                   646.417.7534 fax
                                                                   nmassen@littler.com

April 7, 2020



VIA ECF FILING

The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

                Re:    Luis Batista v. Palm West Corporation et al.
                       1:19-cv-4455 (LJL)

Dear Judge Liman:

We are counsel to all Defendants in the above action. With consent of Plaintiff’s Counsel
following a phone consultation, Defendants request pursuant the Court’s COVID-19 Emergency
Individual Practices in Civil and Criminal Cases, effective March 19, 2020, Section 3(B), a stay of
all proceedings for 90 days.

The request for a stay is based on several factors. First, Defendant The Palm was recently
purchased by Landry’s Inc. pursuant to an asset sale approved by the U.S. Bankruptcy Court for
the Middle District of Florida. The sale was effectuated in or about March 12, 2020. The
change of ownership and leadership as well as the departure of several former employees of
The Palm, requires a re-assessment of the posture of the case. Second, the asset sale occurred
at the same time as the gravity of COVID-19 became apparent and has hit the restaurant
industry particularly hard. As a result, ownership’s attention to this case has been diverted to
pressing decisions about its more than 600 restaurants, hotels, casinos and entertainment
destinations in 35 states and the District of Columbia. Lastly, Plaintiff has noticed the
depositions of five (5) Defendants and two fact-witnesses, only one of whom, upon information
and belief, remains an employee. Furthermore, only two of the deponents continue to live in
New York, which will require additional logistical arrangements.
 The Hon. Lewis J. Liman
 U.S.D.J.
 April 7, 2020
 Page 2


 We do not believe that a stay will disrupt the progress of the case. The parties are very close to
 completing document discovery and will be able to launch into depositions when the stay
 expires.


 Therefore, for all the above reasons, Defendants respectfully request a stay of the proceedings
 for 90 days.

 Respectfully submitted,


 /s Nina Massen
 Nina Massen
 Counsel for Defendants

 Cc:    Melissa Mendoza, Esq., Plaintiff’s Counsel (by PDF)




GRANTED IN PART, DENIED IN PART. The action will be stayed until June 8,
2020, and the parties shall file a joint status letter on that date.

The status conference previously scheduled for May 8, 2020 is ADJOURNED to
June 9, 2020 at 10:00 a.m.

SO ORDERED. 4/8/2020.
